Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.

Claim Rejections - 35 USC § 101
Claims 1-9 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claims 1 and 2 recite a “method for operating an electric motor driven kitchen appliance” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Similarly, the claimed the central data storage means (4) includes a plurality of different reference parameters for the same recipe encompass paper cook books, wherein the each determined status parameter and/or the each determined operating parameter is compared to an intersect of the reference parameters and/or to only a part of the stored reference parameters for the determined status parameter and/or determined operating parameter for this recipe, and wherein, in the event of a deviation of the status parameter and/or operating parameter from the reference parameters, a correction suggestion is transmitted by the central data storage means encompasses manual temperature measurement or time measurement to arrive at a predefined with respect to manual observation of temperature and/or time which define recipes.
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite a method of “in the event of a deviation of the status parameter and/or operating parameter from the reference parameter, a correction suggestion”.  However imposes no limits on a specific parameter, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
It is further noted that the claimed deviation is not required and thus in the instant of the in the event of no deviations the claims require mere data gathering steps to identify a variable and do not add any meaningful limits.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic electric motor driven kitchen appliance fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Applicants claims do not require a specific type motor component, or purpose and merely require a motor component which encompass motors for operating fans, motors for operating mixing blades or for providing rotation of support.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the 
With regard to the particularity of the machine, Applicant recites a generic motor driven kitchen appliance which is insufficient to provide an inventive concept. Applicant’s Specification lists several different types of kitchen appliances, including blenders, heated blenders, inductions cookers, expresso machines and ovens and several different sensed parameters that the determining method could be used upon, leading one to determine that Applicant’s recitation of a kitchen appliance is insufficient to provide particularity to the claimed machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic motor driven kitchen appliance is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation which may include stirring and/or heating and/or chopping. These functions describe appliances which perform vastly different operations with different methods and outcomes. Application of the same “determining” on such disparate appliances shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of a central data storage means (4) of a data communications network as taught by Lowry et al. (col. 8 lines 7-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. 
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the phrase “in particular” render the claim indefinite because it is unclear if the limitations which follow the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 8-9 are rejected due to the phrase of claim 8 “the kitchen devices” lacks antecedent basis and since the phrase is with respect to a plurality where Independent claim 1 is specific to a singular “kitchen appliance” and thus it is unclear if the phrase is with respect to a same device as the appliance, with respect to additional “devices” or something different altogether.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowry et al. (6656515).
Lowry et al. teach a method for operating an electric motor-driven kitchen appliance (col. 4 lines 62-66) for preparing a material (col. 4 lines 33-35) to be prepared based on a recipe (col. 4 lines 33-34; col. 9 lines 45-47), wherein the material to be prepared is prepared in a vessel (col. 8 line 56) of the kitchen appliance via one or a plurality of consecutive preparation steps (col. 7 lines 55-62), in particular stirring (col. 8 lines 60-64) and/or heating (col. 6 lines 45-47), wherein a current status parameter of the material to be prepared (col. 5 lines 32-34) and/or a current operating parameter of the kitchen appliance (col. 5 lines 32-34) is determined during preparing the material (col. 5 lines 32-34), wherein the kitchen appliance transmits information relating to the recipe currently being used for preparation (col. 5 lines 24-25), as well as the determined status parameter and/or operating parameter to a central data storage means (col. 5 lines 48-51) of a data communications network (col. 8 lines 8-18), wherein the central data storage means includes a plurality of different reference parameters for the same recipe (col.6 lines 38-47; col. 10 lines 33-34; flour specific) , wherein the each determined status parameter and/or the each determined operating parameter is compared to an intersect of the reference parameters (col. 6 lines 15-20) and/or to only a part of the stored reference parameters for the determined status parameter (col. 6 lines 34-47) and/or determined operating parameter for this recipe (col. 6 lines 1-11).
It is noted a first interpretation and the claimed “in the event” is taken as an option, in the instant case without “the event”.
Alternatively in the event of a deviation of the status parameter and/or operating parameter from the reference parameters (col. 7 lines 20-25 power spike), a correction suggestion is transmitted by the central data storage means (col. 7 lines 20-25; continue mixing as opposed to stopping), wherein the reference parameters are stored in a central data storage means (col. 8 line 7; processor) of the data communications network (col. 8 lines 10-18) and wherein the correction suggestion is configured to correct the 
With respect to claim 2, Lowry et al. teach a method for operating an electric motor-driven kitchen appliance (col. 4 lines 62-66) for preparing a material (col. 4 lines 33-35) to be prepared based on a recipe (col. 4 lines 33-34; col. 9 lines 45-47), wherein the material to be prepared is prepared in a vessel (col. 8 line 56) of the kitchen appliance via one or a plurality of consecutive preparation steps (col. 7 lines 55-62), in particular stirring (col. 8 lines 60-64) and/or heating (col. 6 lines 45-47), wherein a current status parameter of the material to be prepared (col. 5 lines 32-34) and/or a current operating parameter of the kitchen appliance (col. 5 lines 32-34) is determined during preparing the material (col. 5 lines 32-34), wherein the kitchen appliance transmits information relating to the recipe currently being used for preparation (col. 5 lines 24-25), as well as the determined status parameter and/or operating parameter to a central data storage means (col. 5 lines 48-51) of a data communications network (col. 8 lines 8-18), wherein the central data storage means includes a plurality of different reference parameters for the same recipe (col.6 lines 38-47; col. 10 lines 33-34; flour specific) , wherein the each determined status parameter and/or the each determined operating parameter is compared to an intersect of the reference parameters (col. 6 lines 15-20) and/or to only a part of the stored reference parameters for the determined status parameter (col. 6 lines 34-47) and/or determined operating parameter for this recipe (col. 6 lines 1-11).
It is noted a first interpretation and the claimed “in the event” is taken as an option, in the instant case without “the event”.
Alternatively in the event of a deviation of the status parameter and/or operating parameter from the reference parameters (col. 7 lines 20-25 power spike), a correction suggestion is transmitted by the central data storage means (col. 7 lines 20-25; continue mixing as opposed to stopping), wherein the correction proposal is transmitted directly by a data communications device (col. 4 lines 64-66; mixing time controller; col. 7 lines 47-51; circuit board, trigger signal) of the member, and wherein the correction suggestion is configured to correct the preparation of the material in such a way that the material corresponds to or at least approximates a result that is expected according to the recipe (col. 8 lines 65-67).
Wherein the reference parameters are status parameters and/or operating parameters used by a member of the data communications network in response to a preparation (col. 5 lines 52-64).

Wherein the correction proposal includes control data (col. 7 lines 18-26), which are subsequently used by the kitchen appliance (1) for the preparation of the material (2) to be prepared (col. 7 lines power usage, timer signal). 
Wherein a chronologically recurring deviation of a status parameter of a material (2) to be prepared is prepared in the kitchen appliance (col. 7 lines 20-26) and/or a chronologically recurring deviation of an operating parameter of the kitchen appliance (col. 7 lines 15-26) is stored (col. 9 lines 15-19) and is considered in the future preparation of the same (col. 7 lines 8-10; relative same algorithm; considered relative detecting same power spike) and/or of a different recipe (col. 9 lines 48-51) in the form of a deviation from an operating parameter of the kitchen appliance (1) according to the recipe (algorithm specific; col. 9 lines 48-51).
Wherein information relating to the kitchen devices, which are additionally available for a preparation, are transmitted to the central data storage means (col. 4 lines 63-65; mixing time controller; col. 6 lines 41-47).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (6656515) in view of Do et al. (20090258332).
Lowry is taken as above.
Lowry teaches automated methods of preparing recipes in addition to control dependent variables which depend on the specific size of the machine, its volume and power rating and other factors thus one of ordinary skill in the art would have been motivated to look to the art identifying specific appliances.
Do teaches automated preparation of recipes including processing commencing with reading of a barcode or image to detect kitchen implements (par. 0069-0080, 0116-0117).
Though silent to displaying, Lowery teaches known display devices including computers.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to display the real time sensed data as taught by Lowry on a display and/or of the external data communications device as taught by Do for its art recognized purpose of providing the user visual preparation instructions to assist the user in the preparation of the selected recipe.
Do teaches detecting and identifying the kitchen devices automatically by means of a code scanner or image recognition device (par. 0116-0117).  Thus since Lowry recognizes the control algorithm dependent on different kitchen machines (col. 4 lines 42-48) and since Do teaches identifying kitchen implements specific to preparing a recipe.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed further provide the code scanner or image recognition device of Do (par. 0069-0080, 0116-0117) into the kitchen appliance as taught by Lowry since control dependent variables depend on the specific size of the machine, its volume, power rating and other factors thus providing the advantage of identifying specific implements such as in the instant case different mixing machines by the processor such that power is supplied by the power source specific the mixing machine which dictate and directly affect the control algorithm to achieve a predefined end point as taught by as taught by Lowry by recognizing specific mixer motors and power sources (col. 4 lines 36-48.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being directed to motor sensing. US-20130214716, US-20130074700, US-20030046377, US-20050193901, US-20090258332, US-20080274240, US-20150164281, US-8122815, US-7591438, US-6962290, US-6953919, US-5723846, US-5660467, US-5556567, US-5380086, US-4822172.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792